Citation Nr: 1454244	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-29 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional right leg disability as a result of medical treatment at the West Haven VA Medical Center.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to April 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In March 2014, the Board remanded the Veteran's case for additional development.  The case has been returned to the Board for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question caused an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment; or, that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2014).

In this case, the Veteran contends that he incurred an additional right leg disability as a result of a December 4, 2008 surgery, right common femoral endarterectomy and femoral-popliteal bypass, performed at the West Haven VA Medical Center ("VAMC").  He also asserts that VA was negligent in providing post-surgical care.

In accordance with the Board's March 2014 remand, VA medical treatment records were requested.  It was requested that the West Haven VA Medical Center ("VAMC") provide records related to admission for wound care starting on December 19, 2008, additional right leg ultrasound reports, and updated treatment records from September 2011 to the present.  Records were received in response to the request and associated with the claims folder.  An April 2014 VA notice letter provided the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, to identify any relevant private medical treatment.  The Veteran did not respond to the letter.  VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The remand directive was completed.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  

In addition, as directed by the Board's remand, the Veteran was provided a VA examination in June 2014.  Initially, the examiner noted that the Veteran denied any residual disability from the right endarterectomy and femoral above-the-knee bypass in December 2008.  Subsequently, the VA examiner opined:  

"I have reviewed the conflicting medical evidence and am providing the following opinion:  In the opinion of the Examiner, the additional disability (ie, the need for angioplasty d/t graph stenosis) was proximately caused by an event that was reasonably foreseeable.  Graph stenosis and occlusion are well established surgical risks and the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedure."  

While the VA examiner indicated that there was an additional disability proximately caused by an event that was "reasonably foreseeable," the examiner did not address whether any additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment or fault on the part of the VA in furnishing treatment.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  The examiner also did not discuss the Veteran's contentions that VA was negligent in providing post-surgical hospital care/treatment.  Accordingly, the Board finds that the June 2014 medical opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The issue must be remanded for a new medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to a suitably qualified VA examiner for a medical opinion.  The claims folder must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner must address the following:

a)   Is it at least as likely as not (50 percent probability or greater) that the Veteran incurred an additional right leg disability as a result of the December 4, 2008 surgery and/or post-surgical hospital care, medical or surgical treatment, or examination at the West Haven VAMC?

b)  If the answer to question (a) is in the affirmative, is it at least as likely as not (50 percent probability or greater) that the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA?

c)  If the answer to question (a) is in the affirmative, is it at least as likely as not (50 percent probability or greater) that the additional disability was due to an event not reasonably foreseeable?

In addressing the above, the examiner must indicate whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 

A complete rationale must be expressed for any opinion reached.  Please discuss the Veteran's contentions regarding negligent post-surgical care/treatment.  The Veteran stated that the VA was negligent because there was knowledge of abnormality in the blood flow of the new graft referred to as turbulent blood flow during post-surgical ultrasounds.  

2.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability incurred as a result of as a result of medical treatment at the West Haven VAMC.  If the benefit sought is not granted, furnish the Veteran a supplemental statement of the case and afford him an opportunity to respond before the case is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



